DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                      ANTHONY COSTAGLIOLA,
                            Appellee.

                              No. 4D21-389

                              [June 3, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen M. McHugh, Judge; L.T. Case Nos. 18-
3527MM10A and 20-34AC10A.

   Michael J. Satz, State Attorney, and Joanne Lewis, Assistant State
Attorney, Fort Lauderdale, for appellant.

   Gordon Weekes, Public Defender, and Sarah Sandler, Assistant Public
Defender, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.